 
Exhibit 10.1
AGREEMENT
AGREEMENT dated March 8, 2010, by and between Scott Goldsmith, with an address
at 2770 S. Maryland Pkwy., Las Vegas, NV 89109 (“Goldsmith”), Paragon Capital
LP, with an address at 110 East 59th St., 29th Floor, New York, NY 10022
(“Paragon”) and Prevention Insurance.com, a Nevada corporation (“PVNC”) to
complete matters relating to the acquisition of common stock of PVNC by Paragon
(the “Agreement”).
WHEREAS, the parties entered into a letter agreement dated December 28, 2007
(the “Original Letter Agreement”), which Original Letter Agreement served as
Schedule A to that certain Stock Purchase Agreement, effective December 31,
2007, by and between Paragon and PVNC, pursuant to which Paragon acquired a
majority of the issued and outstanding shares of common stock of PVNC, and which
Original Letter Agreement was amended by subsequent letter agreements, including
letter agreements dated August 12, 2008 (the “August 2008 Letter”) and October
31, 2008 (the Original Letter Agreement, together with all subsequent letter
agreements, collectively, the “Letter Agreement”); and
WHEREAS, the parties subsequently entered into an Agreement and Release, dated
February 5, 2008 (the “Agreement and Release”); and
WHEREAS, the parties desire to fully satisfy all outstanding conditions and
issues between them as relates to the Letter Agreement and any other agreement
between or among Goldsmith, PVNC and Paragon.
NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the parties
hereto, in consideration of the mutual covenants and premises set forth herein
(the form and adequacy of such consideration being hereby acknowledged), that
any and all matters between Goldsmith, on the one hand, and Paragon and/or PVNC,
on the other hand, are satisfied upon the following terms and conditions:
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
1.  
Upon the execution and delivery hereof, PVNC shall deliver to Goldsmith the sum
of sixty-five thousand dollars ($65,000).

2.  
Upon the execution and delivery hereof, and solely as an accommodation to PVNC,
Paragon shall sell, transfer and assign to Goldsmith warrants (the “Warrants”)
with an exercise price of $0.01 per share to purchase ten million (10,000,000)
shares of PVNC common stock, par value $.01 per share (“Common Stock”), which
Warrants are included in Exhibit I to this Agreement. PVNC agrees to recognize
Goldsmith as the record owner of the Warrants upon such transfer.

3.  
PVNC also agrees to amend the term of the Warrant to extend the expiration date
thereof by an additional two years.

4.  
In consideration of the foregoing, Goldsmith relinquishes in all respects any
right he may have had under the Letter Agreement or otherwise to receive four
million (4,000,000) warrants to purchase Common Stock.

5.  
Goldsmith acknowledges that upon performance of Paragon and PVNC’s obligations
hereunder, all obligations of Paragon and PVNC to Goldsmith in the Letter
Agreement, the Agreement and Release, and any other agreement between Goldsmith
and either or both of PVNC and Paragon have been satisfied in all respects.

6.  
Goldsmith’s indemnification obligations contained in Section 7 of the Agreement
and Release shall continue in full force and effect and are incorporated by
reference herein as if a part hereof.

7.  
Section 3 of the August 2008 Letter is hereby replaced with the following
language:
“The Company agrees that the $400,000 amount to be paid to Goldsmith shall be
made through the issuance of 1,600,000 shares of common stock (the “Goldsmith
Shares”).”
No agreements between Goldsmith, Paragon and PVNC subsequent to the August 2008
Letter shall alter the sentence above in form or substance.

 
8.  
The parties agree that the Goldsmith Shares have been properly delivered to
Goldsmith as per Section 3 of the August 2008 Letter and that Goldsmith is not
entitled to receive any other shares of Common Stock from PVNC or Paragon except
for shares of Common Stock deliverable to Goldsmith by PVNC upon exercise of the
Warrants.

9.  
The parties agree that the Goldsmith Shares are subject to adjustment for stock
splits, reverse stock splits, stock dividends, combinations, recapitalizations
or otherwise.

10.  
All shares of Common Stock owned by Goldsmith and acquired pursuant to this
Agreement (including shares of Common Stock issuable upon exercise of the
Warrants) shall have piggyback registration rights for six months starting on
the date of this Agreement.  PVNC agrees to use its commercially reasonable best
efforts to cause the restrictive legend on such shares of Common Stock to be
removed at such time as such shares are able to be publicly sold with no
restrictions with regard to prospectus delivery, holding period, affiliate
status, any requirement for PVNC to remain current in its periodic SEC filings
or otherwise.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
11.  
In consideration of the obligations and duties assumed hereunder by PVNC and
Paragon, Goldsmith and any related party hereby release and discharge PVNC and
Paragon, and their heirs, executors, administrators, successors, assigns, and
each and every one of their present or former subsidiaries, affiliates,
directors, shareholders, officers, employees, attorneys, agents, members,
managers, general and limited partners and affiliates thereof and
representatives (collectively, “Related PVNC/Paragon Persons”) from any and all
actions, causes of action, claims, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions, and
demands whatsoever, in law, admiralty or equity which Goldsmith and any related
party ever had, now has or hereafter can, shall or may have against PVNC,
Paragon and Related PVNC/Paragon Persons, that arose by reason of any matter,
cause or event whatsoever from the beginning of the world to the day of the date
of this Agreement, other than with respect to the obligations of Paragon and
PVNC under this Agreement.

12.  
This Agreement  shall be binding upon and inure to the benefit of the parties
and their respective executors, administrators, legal representatives, heirs,
and permitted successors, transferees, and assigns.

13.  
This Agreement shall be governed by the laws of the State of New York, without
regard to conflict of law rules thereof.  Any litigation with respect to this
Agreement shall be properly venued only in a federal or state court situated in
the City of New York.  The losing party in any cause of action shall be
responsible for paying the reasonable attorneys fees and expenses of the winning
party within one month of a court decision.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
14.  
This Agreement, the Letter Agreement and the Agreement and Release contain the
entire understanding and agreement by and between the parties with respect to
the subject matter hereof, and supersede any prior understandings, oral or
written, between the parties with respect to the subject matter hereof.  Any
inconsistency between the terms of this Agreement and the terms of the Letter
Agreement or the Agreement and Release shall be resolved in favor of this
Agreement.

15.  
This Agreement may not be modified or amended in any way except by written
agreement signed by all the parties hereto.

16.  
The parties agree that this Agreement has been jointly drafted by them with the
assistance of counsel selected by them, and that this Agreement shall not be
construed in favor of, or against, any of the parties hereto.

17.  
Failure by a party hereto to exercise any of its rights hereunder shall not be
construed as a waiver of such right(s), unless such waiver is in a writing
signed by the party to be charged.

18.  
The provisions of this Agreement shall be deemed severable, so that if any
provision shall be determined to be illegal or unenforceable, the remaining
provisions hereof shall be enforced in full.

19.  
This Agreement may be executed in counterparts all of which, when taken
together, shall constitute the entire Agreement.

20.  
Each of the parties hereto shall hereafter, at the request of any other party,
execute and deliver such further documents and agreements, and do such further
acts and things as may be reasonably necessary or expedient to carry out the
provisions of this Agreement.



[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereby have executed this Agreement as of the
date first above written.
PARAGON CAPITAL LP
By: Paragon Capital Advisors LLC
      General Partner
By:/s/ Alan P. Donenfeld                                           
     Alan P. Donenfeld, Managing Member


PREVENTION INSURANCE.COM
By:/s/ Alan P. Donenfeld                                                  
     Alan P. Donenfeld, President
     And Chief Executive Officer
 
/s/ Scott
Goldsmith                                                               
SCOTT GOLDSMITH


STATE OF NEW YORK                   )
                                                              ) ss.:
COUNTY OF NEW YORK                )


On this ____ day of February, 2010, before me personally came Alan P. Donenfeld,
to me known, who, being by me duly sworn, did depose and say that he is the
President of Prevention Insurance.com, the corporation described in and which
executed the above instrument, and the Managing Member of  Paragon Capital
Advisors LLC which is the General Partner of Paragon Capital LP, the limited
partnership described in and which executed the above instrument and that he
signed his name thereto by authority of said corporation and limited
partnership, respectively.


______________________
Notary Public
 
STATE OF ______________          )
                                                               )ss.:
COUNTY OF _____________        )


On this ____ day of February, 2010, before me personally came Scott Goldsmith,
to me known, who, being by me duly sworn, did depose and say that he did sign
his name to the above instrument.
 
____________________
Notary Public
 